Citation Nr: 0810824	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-30 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for radiculopathy of the right lower extremity as a 
result of degenerative disc disease of the lumbar spine.

2.  Entitlement to a disability rating in excess of 10 
percent for radiculopathy of the left lower extremity as a 
result of degenerative disc disease of the lumbar spine.

3.  Entitlement to an effective date prior to March 15, 2004 
for the assignment of a 10 percent disability rating for 
radiculopathy of the left lower extremity.

4.  Entitlement to a disability rating in excess of 10 
percent for buinonectomy of the right great toe with 
resection of the metatarsal head and degenerative changes.  

5.  Entitlement to a disability rating in excess of 30 
percent for bilateral pes planus with valgus deformity.  

6.  Entitlement to an effective date prior to March 15, 2004 
for the assignment of a 30 percent disability rating for 
bilateral pes planus.

7.  Entitlement to an effective date prior to September 23, 
2002 for a grant of a total disability rating for 
compensation based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1953 to January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was previously represented by an attorney.  That 
attorney has retired from practice.  In a letter dated 
February 2008, VA informed the veteran that he can no longer 
be represented by this person.  Review of the present appeal 
reveals that the initial claims for increased disability 
ratings and TDIU were initiated by the veteran's former 
attorney.  When the RO issued the July 2004 rating decision, 
the former attorney submitted a Notice of Disagreement (NOD) 
on the veteran's behalf in August 2004.  This document was 
merely a preprinted form of boiler plate in which the 
attorney filled in a date and issue numbers and essentially 
voiced general disagreement with the entire rating decision, 
all disability ratings assigned, and all effective dates 
assigned.  The attorney did the same with the August 2005 
substantive appeal, which also contained essentially 
preprinted boilerplate.  Neither the veteran nor his former 
attorney has made any specific argument as to why the 
disability ratings and effective dates assigned are 
incorrect.  

Nevertheless, there are defects in the development of the 
appeal which require remand to remedy.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Since several of the issues on appeal involve 
the effective dates assigned, notice that meets the 
requirements of Dingess/Hartman should be provided on remand.

In regard to the veteran's claims for increased disability 
ratings, the Board observes that, in light of the Court's 
recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the veteran was not provided with a duty-to-inform 
notice that complied with the VCAA.  Thus, these issues must 
be remanded for the veteran to be provided with complete VCAA 
notification.

The July 2004 RO rating decision granted TDIU and assigned an 
effective date of March 15, 2004.  The veteran's attorney 
submitted a NOD in August 2004 and specifically disagreed 
with "the effective date of 3/15/04" for the TDIU rating.  
In a July 2005 rating decision, the RO granted an earlier 
effective date of September 23, 2002 for the grant of TDIU.  
In the August 2005 substantive appeal, the veteran's attorney 
specifically requested that a SOC be issued on the issued of 
entitlement to an earlier effective date for a grant of TDIU.  
Again, no specific argument has been presented why an 
effective date prior to September 23, 2002 is warranted, 
however an SOC has not been issued.  Accordingly, a Statement 
of the Case addressing the issue of entitlement to an 
effective date prior to September 23, 2002 for a grant of 
TDIU must be provided to the veteran.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Service connection is in effect for degenerative disc disease 
of the lumbar spine.  Besides the 40 percent disability 
rating for the spine disability itself, which is not on 
appeal, the veteran receives separate disability ratings for 
radiculopathy of the lower extremities.  Specifically the 
veteran is rated at a 20 percent disability rating  for 
radiculopathy of the right lower extremity as a result of 
degenerative disc disease of the lumbar spine and at a rating 
in excess of 10 percent for radiculopathy of the left lower 
extremity as a result of degenerative disc disease of the 
lumbar spine.  These two disability ratings are presently on 
appeal.  The last VA Compensation and Pension examination of 
the veteran's spine was conducted in June 2004.  This 
examination was primarily musculoskeletal in nature.  
However, the veteran's symptoms of radiculopathy of the lower 
extremities are neurologic in nature.  Accordingly, another 
VA examination should be ordered to obtain the evidence 
necessary to rate the veteran's disabilities with respect to 
his neurologic symptoms.  

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Finally, the veteran's most recent VA treatment records need 
to be obtained and associated with the claims file.  Records 
generated by VA are constructively included within the 
record.  If records of VA treatment are material to the issue 
on appeal and are not included within the claims folder, a 
remand is necessary to acquire such VA records.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 491 (2006) for all of the 
issues indicated above.  

2.  Issue the veteran a Statement of 
the Case for the issue of entitlement 
to an effective date prior to September 
23, 2002 for a grant of TDIU.  The 
veteran must be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal.  
See 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2007).  If a timely 
substantive appeal is filed with 
respect to this issue, the case must be 
returned to the Board for further 
appellate consideration of this issue.  

3.  Request a complete copy of the 
veteran's current VA medical treatment 
records for the period of time from June 
2005 to the present.  

4.  The veteran should be accorded a 
neurologic examination.  The report of 
examination should include a detailed 
account of all manifestations of 
radiculopathy of the lower extremities and 
other neurologic symptoms of his 
degenerative disc disease of the lumbar 
spine.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

5.  The veteran should also be accorded a 
VA examination of the feet.  The examiner 
should include a detailed account of all 
manifestations of pes planus of the feet 
and bunionectomy of the right great toe 
with resection of the metatarsal head with 
degenerative changes.  The examiner should 
indicate, with respect to the flat feet 
disability, whether there is marked 
pronation, extreme tenderness of the 
plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendo Achilles on manipulation, which 
is not improved by orthopedic shoes or 
appliances.  With respect to the 
bunionectomy, the examiner should set 
forth all symptomatology experienced by 
the veteran and the severity of the 
manifestations.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

6.  Following the above, readjudicate 
the appellant's claims.  If any benefit 
on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the appellant and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

